Citation Nr: 0532639	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected residuals of lung cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the RO that, 
in part, denied an initial disability rating in excess of 30 
percent, following the grant of service connection for 
residuals of lung cancer.

In May 2004 and in March 2005, the Board remanded the claim 
for further development.  Also, in March 2005, the Board 
granted an earlier effective date of November 26, 1986, for 
the award of service connection for lung cancer.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In its March 2005 remand the Board requested that the results 
of a pulmonary function test (PFT) reportedly conducted in 
conjunction with a VA examination in June 2004 be associated 
with the claims folder.  The Board also instructed that if 
the PFT did not contain findings referable to the diffusion 
capacity of carbon monoxide in one breath (DLCO (SB), the 
veteran should be afforded a new PFT.  The June 2004 PFT was 
subsequently obtained and associated with the claims folder.  
It did not report DLCO (SB).  This finding is necessary to 
evaluate the veteran's disability.  38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2005).

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

The Board also points out that, effective October 7, 1996, VA 
revised the criteria for evaluating respiratory disorders.  
See 61 Fed. Reg. 46,728 (1996), (codified at 38 C.F.R. 
§ 4.97).   In this case, the veteran and his representative 
have not been apprised of the former rating criteria.  
Adjudication of the claim must involve consideration of both 
the former and revised criteria of the applicable diagnostic 
code(s) under 38 C.F.R. § 4.97, with due consideration given 
to the effective date of the change in criteria (see 
38 U.S.C.A. § 5110(g); VAOPGCPREC 03-00 (65 Fed. Reg. 33422 
(2000)).
    
Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO or AMC should arrange for the 
veteran to undergo VA 
pulmonary/respiratory examination, at an 
appropriate VA medical facility, for 
evaluation of residuals of his lung 
cancer.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies, to include PFTs that measure 
FEV-1, FVC, FEV-1/FVC, and DLCO (SB) 
should be accomplished.  

Findings as to the veteran's maximum 
exercise capacity and whether there is 
associated cardiac or pulmonary 
limitation; as well as whether there is 
cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension 
are also required.  38 C.F.R. § 4.97, 
Diagnostic Code 6604.  

2.  If the veteran fails to report to the 
scheduled examination, the RO or AMC 
should associate with the claims file 
copies of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

3.  After ensuring that all requested 
development is complete, the RO or AMC 
should readjudicate the claim on appeal.  
If the benefits are not fully granted, the 
RO or AMC should issue a supplemental 
statement of the case (SSOC) that includes 
the old criteria for rating the veteran's 
pulmonary disability, before the claims 
file is returned to the Board, if 
otherwise appropriate.  

The veteran has the right to furnish additional evidence and 
argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

